The Public Utilities Commission granted the Eastern Ohio Transport Company an interstate certificate to operate a motor transportation line between Shady-side, Ohio, and Wheeling, West Virginia, via Bellaire and Bridgeport, Ohio.
Subsequently the commission granted an extension of the interstate certificate to operate from Bridgeport to Glens Run, from which order the Wheeling Traction Company prosecuted error proceedings to this court, which affirmed the order of the Public Utilities commission. (Wheeling Traction Co. v. PublicUtilities Commission, 124 Ohio St. 393.)
Thereafter the Co-operative Transit Company, successor to the Wheeling Traction Company, filed a complaint, praying that the order granting the extension be revoked, for the reason that the extension had not been operated by the Eastern Ohio Transport *Page 244 
Company. Thereafter the Co-operative Transit Company filed a bill of complaint in the United States District Court for the Southern District of Ohio, Eastern Division, praying that the Eastern Ohio Transport Company be restrained from operating over the extension.
The Public Utilities Commission dismissed the complaint, filed before it by the Co-operative Transit Company, upon the ground that failure to establish and maintain service over the extension was due entirely to negotiations which were being carried on between the complainant and the defendant looking to an agreed division of the business which said parties maintain in competition with each other through this territory.
On consideration whereof it is ordered and adjudged by this court that the order of the Public Utilities Commission be, and the same hereby is, affirmed for the reason that the order of that commission is not unlawful nor unreasonable, and the commission did not abuse its discretion in dismissing the complaint. (Miami Valley Transit Co. v. Public UtilitiesCommission, 117 Ohio St. 311; Columbus Motor Express, Inc., v.Public Utilities Commission, 126 Ohio St. 11; and CannonballTransportation Co. v. Public Utilities Commission, 124 Ohio St. 474. )
Order affirmed.
WEYGANDT, C.J., STEPHENSON, WILLIAMS, JONES, MATTHIAS, DAY and ZIMMERMAN, JJ., concur. *Page 245